Citation Nr: 1531187	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-31 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1943 to October 1945.   He died in October 2008, and the appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the appellant requested that the issues of service connection for the cause of the Veteran's death and entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of service connection for the cause of the Veteran's death and entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In a December 2014 correspondence, the appellant indicated that she wished to withdraw the issues of service connection for the cause of the Veteran's death and entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.  Because the appellant has clearly indicated her wish to withdraw these issues, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2014).  Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review these issues and they are therefore dismissed.


ORDER

The claim as to service connection for the cause of the Veteran's death is dismissed.

The claim as to entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is dismissed.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


